Citation Nr: 1222033	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-32 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to October 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In April 2009, the Veteran and his spouse testified at Decision Review Officer hearing at the RO, a transcript of which has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was treated in service for an adjustment disorder, generalized anxiety disorder, and dysthymic disorder.

The Veteran's private treatment records show that in May 2002 he complained of some depression for several months.  His affect was somewhat down.  His private doctor made an assessment of moderate depression and prescribed Zoloft.  The appellant at his September 2002 pre-induction examination denied any history of psychiatric symptomatology, to include depression, and he denied any history of being evaluated or treated for a mental condition.  The psychiatric evaluation was normal at the pre-induction examination.  It is not clear whether this was episodic depression or the presence of a chronic disorder.  Further development is needed.

Although the January 2007 VA examiner did not diagnosed an Axis I diagnosis, the Veteran subsequently testified that he had been diagnosed with bipolar disorder, an anxiety disorder, and a panic disorder, and that he is taking three medications for his psychiatric disorders.  Hearing transcript, page 2.  In light of the appellant's testimony, a new examination to determine whether he has a current Axis I disability is warranted.  If he has a current Axis I disability, the examiner will need address whether it is related to the pre-service depressive disorder.  

Although the Veteran did not respond to an October 2008 correspondence asking him to identify private treatment, he did testify that he is currently receiving treatment for his depression.  Id.  The appellant should be afforded one last chance to identify all treatment for his psychiatric disorder, and the RO should also attempt to obtain any additional records from his primary-care physician, Dr. Neumann, since October 2006.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to identify all treatment for a psychiatric disorder since August 2006.  The RO should attempt to obtain all identified records.  The RO must attempt to obtain all records from Dr. Neumann since October 2006.  Appellant's assistance in obtaining these records should be requested as needed.  Any obtained records must be associated with the Veteran's claims file.  To the extent records are not obtained, the claims file should contain documentation of the attempts made and the appellant and his representative should be notified as needed.

2.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and extent of his psychiatric disorders.  The claims folder is to be made available to the examiner to review.  

Any indicated diagnostic studies, including psychological testing, should be accomplished if deemed warranted by the examiner.  All established psychiatric diagnoses are then to be fully set forth.  

Following the examination, the examiner is to address the following with full supporting rationales:

For any current Axis I psychiatric disorder, the examiner should opine whether it is more likely than not, i.e., is there more than a 50/50 chance, that the current Axis I disorder is related to the depression in May 2002?  Included in that response should be a delineation of whether that 2002 finding represented episodic depression or represented a chronic psychiatric disorder.

If the examiner determines that a current Axis I diagnosis is related to the depression in May 2002 and that the depression was a chronic disorder, the examiner should opine whether it is clear and unmistakable that there was no increase in disability in that disorder during service, or that any increase in disability in that disorder during service was due to the natural progress of the preexisting depressive disorder.  If there was aggravation in service, that too should be identified.

If the examiner determines that a current Axis I diagnosis is not related to the depression in May 2002, the examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the current Axis I disorder, if any, is related to active service.

A complete rationale for any opinion offered must be provided.

3.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  Thereafter, VA must readjudicate the issue on appeal.  If the benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


